Citation Nr: 0507021	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-19 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to restoration of compensable rating for a left 
wrist disability.



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel










INTRODUCTION

Appellant had active military service from September 1992 to 
June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Providence, 
Rhode Island, Regional Office that decreased the disability 
rating for left wrist disability, effective March 1, 2001, 
based on medical evidence that the condition had improved 
over time.  Previously, disability payments at the 10 percent 
rate had been administratively discontinued effective March 
1, 2001, due to appellant's failure to report for medical 
examination.

The claim was remanded for further development in December 
2003.  That development has been accomplished, and the file 
has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  A rating decision of December 1995 granted service 
connection for an undefined left wrist disability.  A rating 
decision of February 1996 defined the disability as 
"traumatic arthritis of the left wrist" and established the 
initial rating as 10 percent disabling.

2.  A VA medical examination in May 1998 showed no evidence 
of current disability, including arthritis.

3.  Appellant failed to report for scheduled medical 
reexaminations in September 1999 and October 2000.  After due 
notice to appellant, RO discontinued appellant's monthly 
disability benefits effective March 2001.   

4.  Appellant reported for a VA medical examination in May 
2001, at which time the examiner found no evidence of current 
residuals of a traumatic injury to the wrist.  There was no 
clinical evidence of limitation of range of motion or of 
functional loss due to pain or fatigability, and there was no 
evidence that arthritis was present in the wrist.  

5.  Based on the findings of the VA medical examination in 
May 2001, RO found that appellant's disability did not meet 
schedular criteria for a compensable rating and reduced the 
evaluation to 0 percent disabling, effective March 2001.   


CONCLUSION OF LAW

The reduction of the disability rating for appellant's left 
wrist disability from 10 percent to 0 percent was proper, and 
restoration of a 10 percent evaluation is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. §§ 3.327, 
3.655, 4.7, 4.10, 4.40, 4.45 4.71(a), Diagnostic Code 5215 
(2004); DeLuca v. Brown, 8 Vet. App. 202 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.   VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, the rating decision under appeal 
(reducing the disability rating for a left wrist condition) 
was issued in November 2001, after the enactment of the VCAA.  
In accordance with the instructions of the remand of December 
2003, RO sent appellant a VCAA duty-to-assist letter in May 
2004.  The duty-to-assist letter did not expressly satisfy 
the fourth element ("give us everything you've got") cited 
in Pelegrini.  However, as will be discussed below, the VCAA 
provisions have been considered and complied with.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
claimant.  As such, the Board concludes that any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Although the VCAA notice letter that was sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  Prior to 
reducing the disability rating, RO sent appellant letters in 
June 2000 and March 2001 advising him of the consequences of 
failing to report for examination and of his right to submit 
evidence or testify in person.  The VCAA duty-to-assist 
letter, the original rating decision, the Statement of the 
Case (SOC) in May 2002, and the Supplemental Statement of the 
Case (SSOC) in October 2004 all listed the evidence on file 
that had been considered in formulation of the decision.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC), the only medical 
provider that appellant identified as having potentially 
relevant evidence for development.  Appellant was advised of 
his right to testify in a hearing before RO or before the 
Board, but he has not opted to do so.  The VCAA requires VA 
to afford a claimant a VA medical examination, or obtain a 
medical opinion, if VA determines it is necessary to decide 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  In this case, RO's decision is 
supported by two VA medical examinations.   The Board 
accordingly finds that VA's duty to assist has been satisfied 
in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant submitted a claim for service connection for left 
wrist disability in July 1995.  He underwent an initial VA 
medical compensation and pension (C&P) examination in 
September 1995, during which he reported that he had 
fractured his left wrist in service.  He complained of 
current aches and pains in the wrist, with decreased mobility 
and difficulty lifting.  The examiner found no localized 
swelling or deformity, and no neurologic deficit.  X-ray of 
the wrist was essentially normal.  Diagnosis was status post 
fracture of the left wrist, by history.

Appellant had a VA X-ray in November 1995 that provided an 
impression of mild or early osteoarthritic changes in the 
left wrist, without evidence of fracture or dislocation.

A rating decision of December 1995 granted service connection 
for the left wrist disability, rated as noncompensable (0 
percent disabling) based on the results of the C&P 
examination.     

Appellant had another VA examination in January 1996.  
Appellant complained of current pain in the wrist, especially 
when lifting heavy objects.  The examiner noted range of 
motion for both wrists and objective observations such as 
grip strength.  The examiner also reviewed the X-rays of 
November 1995.  The examiner's impression was traumatic 
arthritis of the left wrist, secondary to a sprain that 
required immobilization.  The examiner stated that appellant 
had apparently had a significant injury to the left wrist 
that was disabling for heavy lifting and moving, and that 
continued to be symptomatic, but would probably improve over 
a long period of time with reduced activity.

Based on the results of the January 1996 medical examination, 
RO issued a rating decision in February 1996 that defined the 
disability as "traumatic arthritis of the left wrist" and 
increased the initial rating to 10 percent.

Appellant underwent a VA medical examination in May 1998.  
Appellant reported that he had to quit one job because he was 
unable to lift crates, and that he was currently unable to 
play baseball or do heavy work because of wrist pain.  The 
examiner noted that range of motion for both wrists was 
normal, with no pain.  The examiner tested for DeLuca factors 
(pain and weakness) and found no evidence of pain or weakness 
to be present.  The examiner noted that appellant was 
previously diagnosed as having arthritis, but neither the 
current examiner nor the radiologist was able to distinguish 
arthritis in either wrist.  The examiner stated that there 
was no clinical evidence of traumatic arthritis or of an old 
fracture.  As diagnosis, the examiner stated that there was 
no evidence of a chronic disorder or any residuals thereof.

RO issued a rating decision in November 1998 that continued 
the rating of 10 percent for the left wrist disability, but 
advised that further medical examination was essential to 
resolve the apparent discrepancy regarding diagnosis.

The file was transferred from the Providence, Rhode Island, 
RO to the St. Petersburg, Florida, RO in May 1999 based on 
report that appellant was attending school in Florida.

Appellant was scheduled for a VA medical examination in 
Florida in September 1999, but he failed to report.  The 
record states that appellant refused to take the examination 
at that location.  The St. Petersburg RO issued a rating 
decision in June 2000 proposing to discontinue disability 
payment.  St. Petersburg RO sent appellant a letter in June 
2000 asking appellant to make himself available to 
examination and advising him of his right to alternatively 
submit evidence and/or request hearing in regard to the 
proposed discontinuation.

In September 2000, appellant advised VA that he had not 
reported for examination in Florida because he had moved back 
to Rhode Island.  The file was accordingly transferred back 
to the Providence RO in September 2000.

Appellant was scheduled to undergo a VA examination in Rhode 
Island in October 2000, but he again failed to report.  RO 
sent appellant a letter in March 2001 advising him that his 
monthly disability payments had been stopped effective March 
1, 2001.

Appellant submitted a VA Form 21-4138 (Statement in Support 
of Claim) in April 2001 asserting that he had not received 
the June 2000 letter and had accordingly not received 
adequate notice of the consequences of not reporting for 
examination.  In this letter, appellant offered to report for 
examination at a future date.

Appellant underwent a VA medical examination in May 2001.  
Appellant reported that he had worked for a beverage company 
for two months after his discharge from service but had to 
quit that job.  Appellant reported that he had worked as a 
physiotherapist, athletic trainer, and collegiate sports 
staff person and had missed no work time due to the wrist 
condition.  Appellant complained that he was currently unable 
to swing a baseball bat or lift heavy objects like he once 
could; he also felt that his range of motion had diminished.  
Objective examination showed normal range of motion for both 
wrists without tenderness or discoloration.

The examiner conducted various DeLuca tests for pain and 
weakness without remarkable indications of discomfort.  X-
rays revealed small cystic changes bilaterally, which the 
examiner and the radiologist agreed were not indicative of 
arthritis and were probably congenital; the examiner stated 
that the cysts were of no medical significance.

The examiner carefully reviewed the C-file in regard to 
reported discrepancies (history of old fracture and evidence 
of current arthritis).  Based on complete review of the file, 
the examiner stated that appellant did not have a fracture, 
but may have had a sprain.  The diagnosis was subjective 
complaint of wrist pain, with no objective evidence of old or 
new injury or secondary effects therefrom.  The examiner 
stated that no traumatic arthritis was present.

Based on the VA medical examination of May 2001, RO issued a 
rating decision in November 2001 that decreased the rating 
for left wrist disability from 10 percent disabling to 0 
percent disabling, effective March 1, 2001.  

Appellant submitted a Notice of Disagreement (NOD) in March 
2002 without comment, and a VA Form 9 in November 2002.  The 
VA Form 9 enclosed a letter in which appellant asserted that 
the May 2001 VA medical examination was inadequate because it 
was too short in duration and because the examiner failed to 
adequately address pain and fatigability.  Appellant's letter 
also asserts that range of motion data should have been 
measured with a goniometer.

III.  Analysis

Discontinuation of benefits for left wrist disability: due 
process

RO discontinued appellant's disability payments for his left 
wrist disability, then rated as 10 percent disabling, 
effective March 1, 2001, because appellant had twice failed 
to report for medical examination.

Reexaminations will be requested whenever VA determines there 
is a need to verify either the continued existence or the 
current severity of a disability.  Generally, reexaminations 
will be required if it is likely that a disability has 
improved.  Individuals for whom reexaminations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. § 3.327(a) (2004).  

When a claimant fails to report for a reexamination and the 
issue is continuing entitlement, VA shall issue a 
predetermination notice advising the payee that payment for 
the disability for which the reexamination was scheduled will 
be discontinued; the claimant will be allowed 60 days to 
indicate his or her willingness to report for examination or 
to present evidence that payment should not be discontinued.  
38 C.F.R. § 3.655(c)(1) (2004).  If notice is received that 
the claimant is willing to report for reexamination before 
payment has been discontinued or reduced, action to adjust 
payment shall be deferred and the claimant will be 
rescheduled for an examination and advised of the 
consequences of failure to report; when a claimant fails to 
report for such a rescheduled examination, payment shall be 
reduced or discontinued as of the date of last payment and 
shall not be readjusted until a VA examination has been 
conducted and the report has been review.  38 C.F.R. § (c)(3) 
(2004).  

Appellant has asserted that he did not receive the June 2000 
letter advising him of the consequences of not reporting for 
medical examination.  If correspondence is not returned as 
undeliverable by the post office, the addressee is presumed 
to have received the mailing.  Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992); Leonard v. Brown, 10 Vet. App. 315, 316 (1997); 
YT v. Brown, 195, 199 (1996).  The Board also notes that in 
the normal course of events it is the burden of the veteran 
to keep VA advised of his whereabouts; if he does not do so, 
there is no burden on the part of VA to turn up heaven and 
earth to find him.  Hyson v. Brown, 5 Vet. App. 262, 264 
(1993).

In this case, the Board finds no fault with the process by 
which RO discontinued the disability payments.  Appellant 
failed to report for VA medical examination in September 
1999, and RO provided appellant appropriate notice that his 
monthly disability benefits would be stopped in September 
2000 unless he made himself available for examination or 
provided good cause.  Appellant advised RO in September 2000 
that he was available for examination, and payment was not 
stopped.  When appellant failed to report for a VA 
examination scheduled for October 2000, RO notified appellant 
in March 2001 that monthly compensation had been stopped 
effective March 1, 2001.  The Board finds that the 
discontinuation of appellant's monthly payments, effective 
March 1, 2001, was conducted according to the requirements of 
the regulation and with appropriate regard for appellant's 
right to due process.  

Having determined that there is no due process issue with the 
discontinuation of benefits effective March 2001, the Board 
will consider whether appellant is entitled to resumption of 
disability payment on the merits.

Evaluation of left wrist disability

Generally, disability ratings are determined by evaluating 
the extent to which a veteran's service-connected 
disabilities affect his or her ability to function under the 
ordinary conditions of life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the VA Rating Schedule.  See 38 U.S.C.A. § 1155 
(West 2002) and 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  The VA 
Rating Schedule applies unless there are exceptional or 
unusual circumstances that would render application of the 
schedule impractical.  38 C.F.R. § 3.321.  Schedular rating 
itself is recognition that a claimant's industrial capacity 
is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993). 

In considering the severity of a disability, it is essential 
to trace the entire medical history of the veteran so that a 
rating may accurately reflect the elements of a disability 
present.  38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  However, while regulations require 
review of the entire recorded history by the adjudicator to 
ensure a more accurate evaluation, they do not give past 
medical reports precedence over the current medical findings; 
where an increase in the disability rating is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board has 
accordingly reviewed all medical evidence pertaining to 
appellant's disability, but places the greatest probative 
value on the most recent evidence.  The Board specifically 
looks to the VA medical examination of May 1998, which was 
the most current at the time that disability payments were 
discontinued, and to the VA medical examination of May 2001, 
which was contemporaneous to the rating decision under appeal 
and is also the most current evidence of record.  

Disability ratings are assigned according to diagnostic codes 
found in 38 C.F.R. Part 4 (2004).  The assignment of a 
particular diagnostic code is dependent on the facts of a 
particular claim.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  In reviewing a claim for a higher rating, VA must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  VA must also consider potential 
applications of Title 38 C.F.R., whether or not raised by the 
claimant; i.e., VA must consider whether alternative 
diagnostic codes may be more appropriate to the symptoms or 
more advantageous to the claimant.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  

Symptoms listed in the rating criteria are simply examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2004).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Fanning v. Brown, 4 Vet. 
App. 225 (1993).  However, the evaluation of the same 
manifestation under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14 (2004).  The rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice or more for the same symptomatology, since such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994), citing 
Brady v. Brown, 4 Vet. App. 203 (1993).

Where medical evidence shows that a claimant has arthritis, 
and where the diagnostic code applicable to the disability is 
not based on limitation of motion, a separate rating may be 
assigned if there is additional disability due to limitation 
of motion.  VAOPGCPREC 23-97 (July 1, 1997); see also Hicks 
v. West, 8 Vet. App. 417 (1995).  Painful motion due to 
arthritis is deemed to be limitation of motion and is 
entitled to a minimum rating of 10 percent per joint, even if 
there is no actual limitation of motion.  VAOPGCPREC 09-98 
(August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991).  In this case, appellant was at one time 
diagnosed as having arthritis, but the two most recent 
medical examinations disprove that diagnosis; further, 
Diagnostic Code 5215 is in fact based on limitation of 
motion.  For these reasons the precedent of Lichtenfels does 
not apply to this case.  

VA must consider the applicability of regulations relating to 
pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  The 
rating schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Functional loss 
due to pain is to be rated at the same level as functional 
loss when flexion is impeded.  Schafrath, at 592.  

VA must specifically consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of range of motion.  DeLuca v. Brown, 8 Vet. App. 
202 (1995), discussing 38 C.F.R. §§ 4.40 and 4.45.  In this 
case, appellant's disability is currently rated under 
Diagnostic Code 5215 (limitation of motion of the wrist), 
which is based on limitation of flexion and extension, and 
DeLuca accordingly applies to this claim.  VA must consider 
any part of the musculoskeletal system that becomes painful 
on use to be "seriously disabled."  38 C.F.R. § 4.40 
(2004).  Functional loss due to pain or weakness must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40 (2004).

Disabilities of the wrist are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5214-5215 (2004).  Since appellant's wrist 
is not ankylosed, Diagnostic Code 5214 (ankylosis of wrist) 
is not appropriate, and the disability is rated under 
Diagnostic Code 5215 (limitation of motion of the wrist).

The rating criteria of Diagnostic Code 5215 are as follows.  
When dorsiflexion is less than 15 degrees: 10 percent.  When 
palmar flexion is limited in line with the forearm: 10 
percent.  The rating schedule for this diagnostic code does 
not distinguish between the major and minor hand.

Applying the schedular criteria to appellant's disability, 
the Board finds that compensable rating is not merited, since 
the two most recent VA medical examinations failed to detect 
any limitation of range of motion.  Additional disability for 
pain and fatigability is not appropriate because on two 
medical examinations appellant did not show objective 
manifestations of pain and weakness resulting in functional 
loss.

The Board notes that appellant argues, especially in the VA 
Form 9, that the VA medical examinations failed to adequately 
document his pain and fatigability.   However, on review of 
the two most recent VA medical examinations, the Board finds 
that the examiners were meticulous in recording their 
findings of pain and fatigability, including the clinical 
reasons for their opinions.  The findings of a physician are 
medical conclusions that the Board cannot ignore or 
disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).   As 
noted above, 38 C.F.R. § 4.40 requires that functional loss 
due to pain or weakness be supported by adequate pathology 
and evidenced by the visible behavior of the claimant, and 
that condition has not been met in this case.  Appellant's 
subjective report of intermittent pain and weakness do not 
support an entitlement to compensation.   

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence of frequent hospitalization or evidence 
of marked interference with employability.  The rating 
schedule is accordingly presumed to provide adequate 
compensation, and extraschedular rating is not appropriate.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2004) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected disability 
more closely approximate the criteria supporting the current 
noncompensable rating.  For this reason, the doctrine of 
reasonable doubt is not for application and a compensable 
rating is not warranted.

Having determined that appellant is not entitled to a 
compensable rating for his left wrist disability, the Board 
will consider whether the rating reduction (from 10 percent 
to 0 percent) was conducted in accordance with regulations.

Reduction of disability: due process

When an RO makes a rating decision without following the 
applicable regulations, the reduction is void ab initio.  
Greyzyk v. West, 12 Vet. App. 288, 292 (1999).

Congress has provided that a veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred.  38 U.S.C.A. § 1155 (West 2002).  As discussed 
above, two recent medical examinations show that an 
improvement in the disability did occur, and that the 
schedular criteria no longer support a compensable rating for 
this disability.  There is accordingly no substantive problem 
with the reduction, and the remaining issue is whether the 
reduction was conducted correctly administratively.

Where a reduction in the evaluation of a service-connected 
disability or employment status is considered warranted, and 
the reduction would result in the reduction or discontinuance 
of compensation payments currently being made, a rating 
decision proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons. 
38 C.F.R. § 3.105(e) (2004) (emphasis added).
Compensation payments had been administratively discontinued 
effective March 1, 2001, so in fact at the time of the 
reduction no compensation payments were currently being made. 

The beneficiary must be notified at his or her last address 
of record of the action contemplated and furnished detailed 
reasons therefore, and must be given 60 days for the 
presentation of new evidence to show that compensation should 
be continued at the present level.  38 C.F.R. § 3.105(e) 
(2004).  As detailed above, RO issued a rating decision in 
June 2000 that notified appellant of the proposed 
discontinuance of payments.  RO also sent appellant several 
letters advising appellant of his right under due process to 
submit evidence and/or request a hearing as an alternative to 
submitting to medical examination.  The Board therefore finds 
no due process issue with the manner in which appellant's 
disability was reduced from 10 percent to 0 percent.    

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the doctrine of 
reasonable doubt does not apply.


ORDER

Restoration of compensable rating for left wrist disability 
is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


